                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6                                        SAN JOSE DIVISION

                                   7
                                            IN RE: APPLE INC. DEVICE
                                   8        PERFORMANCE LITIGATION                        Case No. 5:18-md-02827-EJD

                                   9                                                      ORDER OVERRULING APPLE'S
                                                                                          OBJECTIONS TO SPECIAL
                                  10                                                      DISCOVERY MASTER'S ORDER AND
                                                                                          DENYING MOTION FOR
                                  11                                                      PROTECTIVE ORDER
                                  12                                                      Re: Dkt. Nos. 326, 326-3
Northern District of California
 United States District Court




                                  13   I.      Introduction and Background

                                  14           Apple has filed Motion to Shorten Time, and Objections to Special Discovery Master’s

                                  15   Order and Motion for Protective Order. Apple’s primary request is for an order prohibiting two of

                                  16   Plaintiffs’ counsel from viewing or accessing Protected Material that the Special Discovery Master

                                  17   has ordered Apple to produce. Plaintiffs do not oppose the motion to shorten time, but they do

                                  18   oppose Apple’s objections and motion for protective order. The Court grants the motion to

                                  19   shorten time and now takes Apple’s objections and motion for protective order under submission.

                                  20   Having considered the parties’ respective arguments and the Special Discovery Master’s order at

                                  21   issue (Special Discovery Master’s Order No. 8, Dkt. 323 (the “Discovery Order”)), the Court

                                  22   overrules Apple’s objections and denies the motion for protective order. Apple is ordered to

                                  23   comply with the Discovery Order.

                                  24           The present question before the Court arises from the March 7, 2019 hearing on Apple’s

                                  25   motion to dismiss the second amended complaint. At the hearing Plainitffs’ counsel Joseph W.

                                  26   Cotchett and Mark C. Molumphy read aloud from documents that Apple contends were

                                  27   appropriately designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” See

                                  28   Case No.: 5:18-md-02827-EJD
                                       ORDER DENYING MOTION FOR PROTECTIVE ORDER
                                                                        1
                                   1   generally Apple’s Motion for Sanctions, Dkt. 313 (“Sanctions Motion”). Apple subsequently

                                   2   moved the Court for sanctions—to terminate Mr. Cotchett and Mr. Molumphy as Interim Co-Lead

                                   3   Counsel and to prohibit them from accessing Apple’s discovery that qualifies as Protected

                                   4   Material under these cases’ Protective Order. See generally id; see Dkt 224 § 2.13. That motion

                                   5   is set for hearing before this Court on May 30, 2019. Id. After the March 7 hearing, Apple ceased

                                   6   producing Protected Material pending resolution of the Sanctions Motion, and later offered to

                                   7   produce Protected Material only if Plaintiffs agreed that Mr. Cotchett and Mr. Molumphy would

                                   8   not view Protected Materials until the Court rules on the Sanctions Motion. Feinstein Decl. ¶ 3.

                                   9   The parties briefed and argued this issue before the Special Discovery Master Judge Westmore on

                                  10   April 29, 2019. Mulomphy Decl. ¶ 18. On May 1, 2019, Judge Westmore issued the Discovery

                                  11   Order directing Apple to resume its document production on May 7, 2019. Discovery Order at 2.

                                  12   Apple now objects to the Discovery Order and asks the Court to issue a protective order
Northern District of California
 United States District Court




                                  13   prohibiting Mr. Cotchett and Mr. Mulomphy from accessing Apple’s Protected Material until the

                                  14   Court resolves on the Sanctions Motion.

                                  15   II.    Discussion

                                  16          Under Federal Rule of Civil Procedure and the Order appointing Judge Westmore as the

                                  17   Special Discovery Master, the standard of review for Judge Westmore’s procedural orders is for

                                  18   “abuse of discretion.” Fed. R. Civ. P. 53(f)(5); Dkt. 188 ¶ 16. “An abuse of discretion is a plain

                                  19   error, discretion exercised to an end not justified by the evidence, a judgment that is clearly against

                                  20   the logic and effect of the facts as are found.” Rabkin v. Oregon Health Scis. Univ., 350 F.3d 967,

                                  21   977 (9th Cir. 2003) (quotation and citation omitted). A reviewing court should only reverse for

                                  22   abuse of discretion where it is “convinced firmly that the reviewed decision lies beyond the pale of

                                  23   reasonable justification under the circumstances.” McCollough v. Johnson, Rodenburg &

                                  24   Lauinger, LLC, 637 F.3d 939, 953 (9th Cir. 2011) (quotation and citation omitted). So long as the

                                  25   law was properly applied, a decision that “falls within a broad range of permissible conclusions” is

                                  26   not an abuse of discretion. Kode v. Carlson, 596 F.3d 608, 612 (9th Cir. 2010). Apple does not

                                  27   dispute that the Court must review the Discovery Order for abuse of discretion. Mot. at 3.

                                  28   Case No.: 5:18-md-02827-EJD
                                       ORDER DENYING MOTION FOR PROTECTIVE ORDER
                                                                        2
                                   1           Apple’s submission though proceeds as though the Court were conducting de novo review

                                   2   of the Discovery Order by analogizing the present circumstances to prior Northern District cases.

                                   3   Apple broadly asserts that it faces “severe harm or prejudice” by producing Protected Material that

                                   4   Mr. Cotchett and Mr. Mulomphy will be able to access, but its does not identify any such harm or

                                   5   prejudice. Mot. at 3. Mr. Cotchett and Mr. Mulomphy’s alleged violation of the protective order

                                   6   took place at a single hearing. Apple does not contend that they have disclosed Protected Material

                                   7   on other occasions. No further hearings are set prior to the hearing on the Sanctions Motion.

                                   8   While Apple may feel that it “lacks assurance” they will respect the protective order (id.), that

                                   9   does not show that Judge Westmore abused her discretion.

                                  10           Nor will Mr. Cotchett and Mr. Mulomphy’s access to Protected Materials produced on or

                                  11   after May 7 undermine their position as to their Sanctions Motion. The Court will not construe

                                  12   any waiver on Apple’s behalf. The question of whether the Court will grant Apple’s requested
Northern District of California
 United States District Court




                                  13   relief to prohibit Mr. Cotchett and Mr. Mulomphy from accessing any further Protected Material

                                  14   following the hearing on the Sanctions Motion remains open. The Court does not find that Judge

                                  15   Westmore abused her discretion by ordering Apple to resume its document production without a

                                  16   protective order prohibiting Mr. Cotchett and Mr. Mulomphy from accessing Protected Material.

                                  17   III.    Conclusion and Order

                                  18           Accordingly, the Court overrules Apple’s objections to the Discovery Order and denies the

                                  19   motion for protective order. Apple shall resume its document production no later than May 7,

                                  20   2019.

                                  21           IT IS SO ORDERED.

                                  22   Dated: May 6, 2019

                                  23                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-md-02827-EJD
                                       ORDER DENYING MOTION FOR PROTECTIVE ORDER
                                                                        3
